Citation Nr: 1620983	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for loss of smell claimed as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for residuals of a nasal fracture to include a deviated septum.

4.  Entitlement to a rating in excess of 10 percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009, February 2010, and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STR) show treatment for a left ankle injury and sprain.  At the recent hearing, he testified that he has had ankle problems since service and has received treatment for that condition.  

While the VA treatment records in the claims file do not include treatment for the Veteran's left ankle, he has indicated that he has received treatment for his hip, knees and ankle over the years.  The Veteran has asserted that additional private treatment records exist for both his nose conditions and his ankle condition.  Steps should be taken to obtain these records.  

Given the left ankle complaints in service and assertions of continuous symptoms since then, a medical opinion should be obtained in connection with the left ankle claim.  38 C.F.R. § 3.159(c)(4).  

At the Board hearing, the Veteran testified that he has been receiving Social Security Disability benefits for depression, a hip disability and a bilateral knee disability for several years.  VA must obtain Social Security Administration (SSA) decisions and records which may have a bearing on a Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Also, a remand is required to obtain a new VA examination to assess the Veteran's various conditions affecting his nose.  Service connection has been granted for a deviated septum and chronic sinusitis.  The Veteran also claims that he suffers a loss of sense of smell, which may be related to one of the already service-connected disabilities.  The most recent VA examination to assess the Veteran's nose was in March 2012.  The Veteran indicated at the March 2016 Board hearing that his condition has worsened since the last examination.  Specifically, he claimed that he suffers from headaches 6 times a month.  At prior examinations, this was not noted to be a symptom.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, in regards to the service connection claim for the Veteran's loss of smell, there is medical treatment evidence that the Veteran has complained of a loss of smell and there is some indication of treatment.  However, there has not been a VA examination to specifically asses this claim and there is no competent medical opinion concerning this issue.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain records from SSA, including all documents pertaining to any claims submitted by the Veteran for disability benefits, and specifically request a copy of the decision awarding benefits and copies of the medical records upon which the SSA based its decision.

2.  Ask the Veteran to identify any healthcare provider who treated him for any ankle condition or nose condition (including sinusitis, residuals of a nose fracture, and loss of smell).  Thereafter, take all appropriate action to obtain those records.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any left ankle condition.  Copies of all pertinent records should be available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should address the following:

Is it at least as likely as not (50 percent or higher degree of probability) that any current left ankle disability was incurred in or aggravated by service?

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for an appropriate VA examination to (i) evaluate the current severity of his sinusitis and residuals of a nasal fracture to include a deviated septum septal deviation and (ii) determine the nature and likely etiology of any loss of smell.  Copies of all pertinent records should be available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  

(a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the sinusitis and deviated septum.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible. 

(b)  The examiner should also determine the nature, extent, and etiology of any other disability, specifically the loss of smell, which may be found involving the Veteran's sinusitis and/or residuals of a nasal fracture to include a deviated septum septal deviation.  For any other disability so identified, the examiner should opine as to whether it is as likely as not caused or aggravated by the Veteran's service-connected sinusitis and/or residuals of a nasal fracture to include a deviated septum septal deviation.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


